EXHIBIT 10.24

 

SEPARATION, WAIVER AND RELEASE AGREEMENT

 

THIS SEPARATION, WAIVER AND RELEASE AGREEMENT (“Agreement”) is made by and
between Robert J. Hutchinson (“Employee”) and Commercial Federal Corporation, a
Nebraska Corporation (“CFC”), effective on the date described in Subsection 4(B)
of this Agreement.

 

As used in this Agreement, the “Employer” includes CFC, as well as Commercial
Federal Bank, A Federal Savings Bank (“CFB”), and each and every other
corporation, organization or legal entity that directly or indirectly is or was
a parent, subsidiary, partner, joint venturer, or other entity affiliated with
CFC and/or CFB by common or interrelated ownership or otherwise, or which is or
was a predecessor, successor or assign of CFC and/or CFB.

 

RECITALS:

 

This Agreement is made with reference to the following facts and objectives:

 

  (a) Employee was employed by the Employer prior to April 23, 2004 as President
and Chief Operating Officer of CFC and of CFB;

 

  (b) Employee separated or is separating from employment by the Employer
effective at 2:00 p.m. local time on April 23, 2004 (“Separation Date”); and

 

  (c) The parties are entering into this Agreement in order to settle any and
all existing and potential disputes that they have or may have with one another
with respect to Employee’s employment and separation from employment and to
release the Employer completely from any and all claims arising therefrom.

 

NOW, THEREFORE, in order to carry out the intent of the parties as set forth in
the foregoing recitals, and in consideration of the provisions and mutual
promises and covenants contained in this Agreement, the parties agree as
follows:

 

1. SEPARATION. If Employee has not previously done so, then effective at 2:00
p.m. local time on April 23, 2004: (A) Employee hereby resigns from employment
by the Employer; (2) Employee hereby further resigns from the Board of Directors
of Commercial Federal Corporation, the Board of Directors of Commercial Federal
Bank, and from every other corporate director and corporate officer position
that Employee holds or ever held with Commercial Federal Corporation, Commercial
Federal Bank and any of their affiliated entities; and (3) Employee withdraws
his candidacy and declares that Employee does not wish to stand for re-election
to the Board of Directors of Commercial Federal Corporation at the annual
meeting of the Corporation in May 2004.

 

2. SEPARATION AMOUNT, CONDITIONS OF PAYMENT, AND SEPARATION BENEFITS.

 

  (A) Separation Amount. Except as otherwise provided in this Subsection 2(A) or
in any other provision of this Agreement:

 

  (1) CFB will pay a Separation Amount to Employee by continuing to pay to
Employee – through June 30, 2005 – Employee’s base salary at Employee’s base
salary rate as in effect on April 1, 2004.



--------------------------------------------------------------------------------

  (2) Subject to the terms of this Agreement, the Separation Amount will be paid
in approximately equal semi-monthly installment payments, less applicable
federal and state tax withholdings and less any amounts withheld pursuant to any
other provision of this Agreement or authorized by Employee to be withheld.

 

  (3) One installment payment of the Separation Amount will be made on each of
CFB’s regular paydays (the fifteenth and last days of the month). The first such
installment payment will be due on May 14, 2004 and the last such installment
payment will be due on June 30, 2005, provided, however, that no installment
payment or payments will be made before CFB’s first regular pay day that is at
least five (5) working days after the effective date of this Agreement as
specified in Section 4(B); and provided further, that none of the Separation
Amount will be paid to Employee if, before the first semi-monthly installment
payment has been made by CFB, Employee accepts any position of employment or
re-employment that may be offered to Employee by the Employer; and provided
further, that if one or more semi-monthly installment payments have been made to
Employee, no further portion of the Separation Amount will be paid to Employee
after Employee accepts any position of employment or re-employment that may be
offered to Employee by the Employer.

 

  (B) Separation Benefits.

 

  (1) If Employee is eligible to do so and elects to continue health and/or
dental coverage under the Employer’s health and/or dental plan pursuant to
Subsection 3(A) of this Agreement, the Employer will contribute to the cost of
such continuation coverage on the same basis that the Employer contributes to
the cost of such coverage for active employees of the Employer; provided,
however, Employer shall not so contribute to the cost of such continuation
coverage(s) after the earlier of June 30, 2005 or the date that Employee (or his
dependents, as may be applicable) ceases to be eligible for continuation
coverage under the health care continuation provisions of federal law, 29 U.S.C.
§§ 1161-1169 (“COBRA”) or the date that Employer, pursuant to any provision of
this Agreement, ceases making further payments to Employee of the Separation
Amount described in Subsection 2(A). Employee’s required contribution to the
cost of continuation coverage during the period in which Employer is making
payments of the Separation Amount to Employee will be made by withholdings that
CFB will make from the Separation Amount payments. Employee shall be responsible
for paying the full cost of any continuation coverage after such period.

 

  (2) CFB will provide Employee with outplacement services in accordance with
CFB’s usual executive outplacement package, the cost of which shall not exceed
$12,000.00 unless otherwise approved by CFB.

 

  (C) Commencement of Separation Payments and Benefits. Employee understands
that the payment(s) of the Separation Amount and the provision of Separation
Benefits under this Agreement will not begin until at least five (5) working
days after the effective date of this Agreement as described in Subsection 4(B).

 

  (D) Termination of Separation Pay and Benefits. Employee understands that if
Employee is employed or re-employed by the Employer, then no further payment(s)
of the Separation Amount and no further provision of the Separation Benefits
will be paid or provided to Employee under this Agreement after the date that
Employee accepts such employment or re-employment.







 

II



--------------------------------------------------------------------------------

  (E) Conditions. Employee understands that the payment of a Separation Amount
to Employee and the provision of Separation Benefits to Employee under this
Agreement are expressly conditioned and contingent on:

 

  (1) Employee’s returning to the Employer all of the Employer’s property in
Employee’s possession or control [including but not limited to all tangible
“confidential or proprietary information or data” as defined in Subsection 7(B),
and all other property described in Subsection 3(E)];

 

  (2) Employee’s proper completion and submission to the Employer of any and all
of Employee’s expense reimbursement requests;

 

  (3) Employee’s repayment of all amounts due and owing to the Employer (such as
personal expenses, bills, advances and credit card balances as of the Separation
Date); and

 

  (4) Employee’s performance and observance of all of the provisions of this
Agreement in accordance with their terms.

 

Employee acknowledges that the payment of a Separation Amount and provision of
Separation Benefits to Employee under this Section 2 is in addition to anything
that Employee is already entitled to pursuant to Employee’s employment with the
Employer. Employee understands that the Separation Benefits being offered to
Employee under this Section 2 are being offered subject to all applicable laws,
rules and regulations, as well as all terms and conditions of any governing plan
documents, as amended from time to time, that are applicable to any or all of
the Separation Benefits, including but not limited to laws, rules, regulations,
terms and conditions relating to availability, eligibility, participation,
administration, cost, and the payment, timing and amount of benefits.

 

It is understood and agreed that the payment of a Separation Amount and the
provision of Separation Benefits under this Agreement constitute a voluntary, ad
hoc severance arrangement, and that same shall neither create nor be evidence of
any severance pay plan or employee welfare benefit plan. No employee or former
employee of CFC, CFB or their affiliated entities, other than Employee, shall
have any rights or claims under the above-described voluntary, ad hoc
arrangement.

 

3. OTHER BENEFITS.

 

  (A) If Employee had insurance coverage under the Employer’s health and/or
dental insurance plan(s) on the Separation Date, Employee may elect to continue
such health and/or dental insurance coverage(s) for Employee and Employee’s
eligible dependents pursuant to and subject to the health care continuation
provisions of federal law, 29 U.S.C. §§ 1161-1169 (“COBRA”). If Employee had
insurance coverage under the Employer’s health and/or dental insurance plan(s)
on the Separation Date, the Employer will mail or has mailed to Employee
appropriate information and forms regarding election of continuation insurance
coverage under COBRA. If Employee elects to continue such coverage(s), Employee
shall, except as provided in Subsection 2(B) of this Agreement, be responsible
during the applicable continuation period allowed by “COBRA” — normally eighteen
(18) months — for paying 100% of the cost of such coverage(s). If Employee
elects to continue such coverage(s), Employee shall also pay an administrative
fee of two percent (2%) of the cost of such coverage(s) during the applicable
continuation period. If Employee (or any of Employee’s dependents) at any
pertinent time becomes ineligible for continuation coverage under COBRA or
further continuation coverage under the provisions of the Employer’s plan(s)
consistent with COBRA, then the Employer shall be excused from any further
obligation under this subsection to Employee (or to the dependent(s) of Employee
thus becoming ineligible for COBRA continuation coverage, as the case may be).



 

III



--------------------------------------------------------------------------------

  (B) Employee acknowledges and agrees that accrued but unused paid time off
entitlements due from Employer to Employee, if any, less applicable
withholdings, will be paid to Employee by Employer by May 14, 2004.

 

  (C) Employee may exercise any stock options previously awarded to Employee by
Employer and which have previously vested or will vest on or before April 23,
2004 in accordance with the terms of the applicable plan document(s) and the
terms of such options, if employee chooses to do so.

 

  (D) Employee agrees to submit any claims Employee may have for reimbursement
of expenses by the date Employee signs this Agreement or forty days after the
Separation Date, whichever is later. The Employer will reimburse Employee for
such expenses to the extent that the expenses claimed are proper and allowable
under the Employer’s applicable policies. Employee understands and agrees that
any expenses not submitted by Employee for reimbursement by the date Employee
signs this Agreement or forty days after the Separation Date, whichever is
later, will be disallowed and not reimbursed by the Employer.

 

  (E) Employee agrees to return to the Employer, within five (5) days after the
effective date of this Agreement as specified in subsection 4(B), any and all
tangible property, data and information of any kind that belongs to the
Employer, including but not limited to documents, records and data in whatever
format possessed or controlled, manuals, books, files, keys, credit cards,
access cards, cellular telephones, personal electronic data devices, pagers,
identification cards, materials, supplies, computer equipment and software, data
storage disks and other media, and electronic transmissions and data whether or
not now located or stored on or off the Employer’s property, premises or storage
media.

 

  (F) The Employer shall not pay any of Employee’s membership dues or other
charges regarding any professional organizations or country clubs after April
23, 2004.

 

  (G) All other benefits, and the continuation or cessation thereof, shall be
handled, addressed and administered in accordance with the terms of the
Employer’s plans, policies and procedures in effect on April 23, 2004.

 

4. RIGHT TO REVOKE AND EFFECTIVE DATE.

 

  (A) This Agreement is being formally offered to Employee for Employee’s
consideration on May 4, 2004. Employee is advised and hereby acknowledges that
Employee will be allowed twenty-one (21) days after May 4, 2004 in which to
determine whether to accept the terms offered by this Agreement and to sign this
Agreement. Employee may, if Employee so chooses, sign this Agreement prior to
the expiration of the 21-day period.

 

  (B) Employee may revoke this Agreement at any time within seven (7) days after
Employee signs this Agreement. Such revocation shall be made by delivering
written notice of such revocation to Christine M. Shimokawa, Vice-President and
Manager of Human Resource Services, Commercial Federal Bank, 13220 California
Street, Suite 200, Omaha, Nebraska 68154-5225, or by faxing such notice of
revocation to Ms. Shimokawa at (402) 514-5484. Unless Employee timely revokes
this Agreement by one of such methods, this Agreement shall become effective on
the eighth day after Employee signs this Agreement.

 

IV



--------------------------------------------------------------------------------

5. RELEASE. In consideration of the covenants, agreements, promises and recitals
contained in this Agreement, Employee on behalf of Employee and Employee’s
assigns, heirs, successors, and personal representatives, hereby knowingly and
voluntarily releases and forever discharges the Employer, and each of the
Employer’s past and present agents, employees, officers, directors, attorneys,
predecessors, successors and assigns – all of such released parties being
collectively referred to hereinafter as “Released Parties” – from any and all
claims, damages, demands, liabilities, attorney fees and expenses of any nature
whatsoever arising out of or relating in any way to Employee’s employment with
the Employer and/or separation from that employment, whether known or unknown.
This release shall include and extend to, without limitation, any and all
claims, demands, and liabilities under, asserting, or pursuant to federal,
state, or local laws, regulations, decisions, or ordinances generally, or
prohibiting employment discrimination (including Title VII of the Civil Rights
Act of 1964, the Americans with Disabilities Act, and the Age Discrimination in
Employment Act), or based upon any alleged tort or civil wrongdoing, breach of
any contract, wrongful discharge, or any other alleged wrongdoing whatsoever.
This release shall be construed broadly, it being the intent of the parties to
fully compromise, settle and resolve any and all claims and potential claims of
Employee against Released Parties and any of them, other than claims arising
under any unemployment compensation law or workers’ compensation law or arising
after Employee signs this Agreement.

 

EMPLOYEE UNDERSTANDS THAT IF EMPLOYEE SIGNS THIS AGREEMENT, EMPLOYEE WILL HAVE
NO FURTHER CLAIMS OF ANY NATURE WHATSOEVER AGAINST THE EMPLOYER OR AGAINST ANY
OTHER OF THE RELEASED PARTIES, EXCEPT FOR CLAIMS ARISING UNDER ANY UNEMPLOYMENT
COMPENSATION LAW OR WORKERS’ COMPENSATION LAW AND CLAIMS WHICH FIRST ARISE AFTER
EMPLOYEE SIGNS THIS AGREEMENT.

 

6. PROMISE NOT TO SUE. Employee promises and agrees that Employee will not
initiate, or participate as a party plaintiff in, any lawsuit, claim,
arbitration or other proceeding in any court, agency, or other forum against the
Employer – or against any of the other Released Parties – based on, arising out
of, or in connection with Employee’s employment by the Employer or Employee’s
separation from that employment, other than claims arising under any
unemployment compensation law or workers’ compensation law and claims arising
after Employee signs this Agreement.

 

If Employee breaches this promise not to sue, then (A) the Employer shall be
entitled to apply for and receive an injunction to restrain the breach of
Employee’s promise not to sue, (B) the Employer shall not be obligated to
continue payment of any Separation Amount to Employee or to continue to provide
any Separation Benefits to Employee under Section 2 of this Agreement, (C)
Employee shall be obligated upon demand to repay to the Employer all but $100 of
the Separation Amount paid to Employee and to repay the costs of the Separation
Benefits paid or made available to Employee by Employer, and (D) Employee will
be obligated to pay to the Employer its costs and expenses in enforcing this
Agreement and defending against such lawsuit or proceeding (including court
costs, expenses and reasonable attorney fees). Employee further agrees that the
foregoing promises in this Section 6 shall not affect the validity of this
Agreement and shall not be deemed to be a penalty or a forfeiture.

 

This promise not to sue does not prohibit Employee from filing a charge with the
U.S. Equal Employment Opportunity Commission or with any of its state or local
counterpart agencies. However, Employee waives and releases Employee’s right to
any monetary recovery and to any other relief or remedy should any federal,
state, or local administrative agency pursue any claim or claims on Employee’s
behalf arising out of or related to Employee’s employment and/or separation from
employment by the Employer and/or by any of the other Released Parties. Employee
also represents that Employee has not suffered any on-the-job injury or
contracted any occupational disease or illness for which Employee has not
already filed a claim.

 

V



--------------------------------------------------------------------------------

The waiver and release set forth in Section 5 and the promise not to sue set
forth in this Section 6 shall not be interpreted to prohibit Employee from
seeking any benefits to which Employee might otherwise be legally entitled under
any unemployment compensation law or workers’ compensation law.

 

7. FUTURE EMPLOYMENT, CONFIDENTIAL INFORMATION, COOPERATION OF AND DISCLOSURES
BY EMPLOYEE.

 

  (A) Employee hereby waives any entitlement Employee may have or claim to have
to employment or future employment by the Employer or by any of the other
Released Parties.

 

  (B) Employee agrees that Employee will not disclose, disseminate, or use any
confidential or proprietary information or data of the Employer or concerning
the Employer’s employees, operations, customers, existing or contemplated
products or services, pricing policies, marketing and hiring techniques,
financial information, costs, profits, sales, confidential plans of any nature,
or other confidential or proprietary information or data of any kind, in any
future employment, self-employment or otherwise. This subsection 7(B) will
preclude Employee from using and disclosing only “confidential or proprietary
information or data” of the Employer, which shall be interpreted to mean
information and data that the Employer reasonably seeks to retain and preserve
as confidential and has not publicly disclosed.

 

  (C) Employee agrees that during the period in which the Employer is making
payments of the Separation Amount to Employee, Employee will, if Employer so
requests, reasonably cooperate with and assist Employer in the prosecution or
defense of any pending, threatened or contemplated litigation, arbitration,
administrative proceeding, or other contested or adversarial proceeding
involving the Employer or the Employer’s interests. The Employer agrees to
reimburse Employee, or at the Employer’s option advance to Employee, any
reasonable expenses that are necessarily incurred by Employee in providing such
requested cooperation and assistance. This is not intended to prevent Employee
from seeking or obtaining full-time employment or self-employment during the
period in which the Employer is making payments of the Separation Amount to
Employee, and the Employer agrees that it will not require assistance or
cooperation from Employee that would be unnecessarily burdensome on Employee or
that would unnecessarily interfere to an unreasonable extent with any employment
or self-employment of Employee.

 

  (D) Employee agrees that if the Employer discovers that Employee has engaged
in any conduct that the Employer reasonably deems to be in material violation of
its policies, ethical standards or practices of operation, the Employer may
immediately cease and terminate any and all further payments of any Separation
Amount and Separation Benefits provided for in this Agreement and may also seek
any additional remedies available to the Employer in law or equity. In any such
event, Employee shall be allowed to retain One-Hundred Dollars of the Separation
Amount – or, if Employer has not previously paid any portion of the Separation
Amount to Employee, Employer shall pay such One-Hundred Dollars to the Employee
– as consideration for the other provisions of this Agreement.

 

VI



--------------------------------------------------------------------------------

8. NON-SOLICITATION PROVISION; BREACH.

 

  (A) Non-Solicitation Provision. As a material inducement to Employer’s offer
of this Agreement to Employee, Employee agrees that Employee will not – at any
time prior to June 30, 2005, without the written consent of the Chairman of the
Board of Directors of CFB – directly or indirectly, on Employee’s own behalf or
on behalf of any other person or business entity, solicit, divert or hire away
from CFB, or attempt to solicit, divert or hire away from CFB, or assist or
provide information that is of assistance in soliciting, diverting or hiring
away from CFB, any person who was a full-time or part-time employee of CFB on
April 22, 2004, regardless of whether such person’s employment by CFB was
pursuant to a written agreement and regardless of whether such person’s
employment by CFB was for a definite period of time or at will. For purposes of
this subsection, if any person who was a full-time or part-time employee of CFB
on April 22, 2004 becomes, prior to June 30, 2005, an employee of (or provider
of contract services to) any person or business entity who then employs
Employee, it shall be deemed established that Employee has violated this
provision unless Employee proves by clear and convincing evidence that Employee
did not violate this provision and did not in any manner or respect participate
in any attempt or effort to solicit, divert or hire such person away from CFB.

 

  (B) Breach. If Employee breaches any provision of this Section 8, Employer
shall not be obligated to continue paying to Employee any further portion of the
Separation Amount described in Section 2 of this Agreement, and shall not be
obligated to continue contributing to the cost of Employee’s and Employee’s
dependents’ continued health and/or dental insurance as described in Section 2
of this Agreement.

 

9. PROMISE OF CONFIDENTIALITY.

 

(A) Except as provided in the following Subsection 9(B), Employee agrees and
promises that Employee and Employee’s attorneys, representatives and successors
will keep the financial terms of this Agreement completely confidential.

 

(B) The financial terms of this Agreement may be disclosed by Employee,
Employee’s attorneys, representatives and successors as follows, and such
disclosures shall not violate the promise of confidentiality stated above: (1)
to Employee’s spouse, if any, and to Employee’s attorney(s), representative(s),
and tax return preparer(s) or advisor(s), provided that they first agree that
they will not further disclose any such information inconsistently with the
provisions of this Section 9; (2) to a governmental agency having a legitimate
interest in obtaining such information; (3) as required under penalty of law or
legal process; (4) as required or reasonably necessary for Employee to prosecute
or defend any legal action or claim; (5) as necessary for Employee or Employee’s
attorneys to comply with a subpoena or court order, or as required by or in
discovery proceedings in litigation or administrative proceedings; and (6) as
reasonably necessary to implement, perform or enforce this Agreement. It is
understood that, if other persons hereafter inquire of Employee or Employee’s
representative(s), they may respond by stating, “All matters between Employee
and Commercial Federal were (or have been) satisfactorily resolved.” Any such
response (or substantially equivalent response), without any further
elaboration, will not be deemed to be a violation of the above promise of
confidentiality.

 

(C) If Employee breaches the promise of confidentiality set forth in this
Section 9 and if the Employer demonstrates the existence of such breach by clear
and convincing evidence, then the Employer shall be entitled to any remedies
available to it and Employee shall be further obliged and required to return to
the Employer all but One-Hundred Dollars of any Separation Amount paid to
Employee under Section 2 of this Agreement.



 

VII



--------------------------------------------------------------------------------

10. NONDISPARAGEMENT. Employee agrees and promises not to make any disparaging
remarks about or references to the Employer or any of the other Released Parties
described in Section 5 of this Agreement. If Employee breaches this promise and
if the Employer demonstrates the existence of such breach by clear and
convincing evidence, then the Employer and any of the other Released Parties
shall be entitled to any remedies available to them and Employee shall be
further obliged and required to return to the Employer all but One-Hundred
Dollars of any Separation Amount paid to Employee under Section 2 of this
Agreement.

 

Nothing in this Agreement shall be interpreted to prohibit or restrict Employee
from providing truthful information concerning Employee’s employment, the
business of the Employer, or the business of any of the other Released Parties,
to any governmental or regulatory authority or agency, or as may be required by
legal process.

 

11. ACKNOWLEDGEMENTS. Employee acknowledges and represents as follows:

 

  (A) This Agreement constitutes an agreement that is legally binding on
Employee and that is enforceable in accordance with its terms.

 

  (B) Employee has had ample opportunity to review this Agreement. Further,
Employee has had ample opportunity, prior to signing this Agreement, to consult
with an attorney of Employee’s own choosing regarding the terms, conditions and
ramifications of this Agreement, and the Employer has advised and encourages
Employee to do so. Employee has in fact consulted with an attorney of Employee’s
own choosing in that regard and for that purpose, or Employee freely and
voluntarily has elected not to do so.

 

  (C) Employee is entering into this Agreement knowingly, voluntarily, and of
Employee’s own free will and Employee is not under any duress or undue
influence.

 

  (D) Employee has read and understands this Agreement. Employee acknowledges
and understands that by signing this Agreement, Employee is releasing and
waiving any and all claims against the Employer and the other Released Parties
that arise out of Employee’s employment by the Employer and Employee’s
separation from that employment, other than claims arising under any
unemployment compensation law or workers’ compensation law and claims arising
after Employee signs this Agreement.

 

12. NO ADMISSION OF LIABILITY. Employee agrees that this Agreement will not be
considered an admission of liability or of any wrongdoing on the part of the
Employer or on the part of any of the other Released Parties. Employee also
agrees that Employee will not attempt to offer this Agreement as evidence of any
such admission and that it will not be admissible in evidence as any such
admission.

 

13. ENTIRE AGREEMENT: BINDING EFFECT. This Agreement constitutes the entire
agreement between the parties and shall bind and inure to the benefit of
Employee and of each of the Released Parties, and their respective successors,
heirs and legal representatives.

 

14. SEVERABILITY. In the event a court of competent jurisdiction determines that
one or more of the clauses of this Agreement are unenforceable, such clause(s)
shall be severed from the Agreement, and the balance of the Agreement shall
remain in full force and effect.

 

15. APPLICABLE LAW. This Agreement is granted and shall be governed by and
construed in accordance with the laws of the State of Nebraska.

 

VIII



--------------------------------------------------------------------------------

16. AUTHORITY OF CFB TO ENFORCE FOR THE EMPLOYER. CFB shall be entitled to
assert and enforce this Agreement in its own name for itself and for each and
every other entity comprising the Employer, and CFB shall be the only necessary
party to any action initiated by the Employer to assert or enforce the rights of
the Employer under this Agreement.

 

IN WITNESS WHEREOF, the parties have signed this Agreement as of the date this
Agreement is signed below by Employee.

 

Date: May 5, 2004

 

/s/ Robert J. Hutchinson

--------------------------------------------------------------------------------

   

Robert J. Hutchinson

   

Commercial Federal Corporation,

   

a Nebraska corporation

Date: May 5, 2004

 

By:

 

/s/ William A. Fitzgerald

--------------------------------------------------------------------------------

       

William A. Fitzgerald

       

Chairman and Chief Executive Officer

 

IX